Title: To Benjamin Franklin from Benjamin Vaughan, 6 July 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
July 6h:, 1779.
I have this instant heard of this opportunity. I can put up nothing; scarcely this letter.
Every thing appears to me huddled and uncertain; we were a little up, but the apparent imbecillity of those to act against us, has let the spirit cool again very much. And danger made a cry for unanimity that did us mischief.
Your paper about the aurora has been a good deal controverted, which has made me very much exert myself. I think we shall do, and you will receive pleasure at last from what I have gone through.— Poor Henly is dead; suddenly, as you might expect.
I believe you were not aware that the air at less than 40 miles high is 10,000 times rarer than at the surface at the pole; the height & rarity going the one in an arithmetical the other in a geometrical progression; which you will see leads to consequences. Yours ever most devotedly.
In great haste.
I think it likely that a certain friend of mine will soon marry a niece of the Bedford family.
I sent a letter to you by Mr Barton of Bourdeaux the other day, inclosed to the Duke of Chaulnes? Pray is it received?
 
Addressed: A Monsr / A Monsr. Franklin / a Passy / pres de Paris
Notation: B Vaughn July 6. 79
